COMPUTER VOICE
STRESS ANALYZER"

Excellence in Technology, Training, and Service ®

em loXy me UAT AV Ky xe)
Truth Verification System in US Law Enforcement

 
Case 4:20-cv-00521-LPR Document 19-10 Filed 12/09/20 Page 2 of 4

CVSA IlI® OUTPERFORMS ANY OTHER METHOD

Introduced to the law enforcement community in 1988, the
original analog CVSA® became an instant success at every
agency that purchased it, helping investigators solve crimes
that in some cases had languished for years (cold cases). In
other cases, individuals that were either untestable or had
been called “inconclusive” on the old polygraph agreed to take
a CVSA® examination and subsequently were found to be de-
ceptive and confessed to their crimes. With such results it
wasn’t long before word-of-mouth spread the CVSA’s
reputation in the law enforcement community. Today’s CVSA
II® has been digitized and incorporated into a powerful
multi-functional notebook computer. The latest version of the
CVSA II® has the reputation of being the most effective
investigative tool to be introduced into the law enforcement
community within the past three decades.

The CVSA II® is the only voice stress analysis system in the
world with documented success against terrorist operatives at
Guantanamo Bay, Cuba; Afghanistan; Iraq; and other military
areas of operation since 2002.

 

When used in conjunction with the NITV Federal Services (NFS) interviewing and interrogation techniques,
including its widely acclaimed Defense Barrier Removal (DBR®) technique to obtain valid confessions, the

results are swift and dramatic. The CVSA II® gets to the truth and accurately identifies deception, or validates state-
ments, in the shortest possible time (average exam time is less than 1 hour).

CVSAIIPADVANTAGES

* Accuracy ( > 98% )

Microtremors are tiny frequency modulations found in the
human voice. When a test subject is not being truthful, the

- Speed (average time is < 1 hr) automatic, or involuntary nervous system causes inaudible
changes in voice frequency. The CVSA II® detects,

- Ease of Operation measures, quantifies, and displays these changes in an
easy-to-understand graph format that is evaluated and

* Portability quantified for stress.

- Saves Time A state-of-the-art computer processes these voice
frequencies and graphically displays the fluctuation of the

* NO INCONCLUSIVES voice patterns in real-time with the subject's answers, while

simultaneously analyzing, evaluating and quantifying each
pattern for deception. The CVSA II® is not restricted to “yes”
and “no” answers and is also capable of accurately
analyzing recorded conversations.

- Cost-effectiveness
(1/3 the cost of polygraph)

 

NITV FEDERAL SERVICES IS THE MANUFACTURER AND SOLE SOURCE FOR THE CVSAII°

 
  

HOW CVSA II® PERFECTS

CRIME-FIGHTING TECHNOLOGY

Unlike the computer polygraph, the CVSA II® requires no
wires or other measuring instruments be attached to the
subject being tested. The CVSA II® uses only a micro-
phone plugged into the computer to analyze the subject’s
responses. As the subject speaks, the computer displays
each voice pattern, and numbers it. At the end of the exam-
ination, the computer renders its evaluation, utilizing the
Final Analysis Confirmation Tool (FACT®) an advanced
scoring algorithm (US Patent #7,321,855 & US Patent #
7,571,101). This process removes the possibility of exam-
iner error as well as provides completely objective chart
evaluations. This allows a trained examiner to either elimi-
nate the subject as a suspect or to begin interrogation.
Unlike the polygraph, drugs and medical issues do not
affect the results of the CVSA II® and there are no known
countermeasures to cause “inconclusive” results. The
CVSA II® is effective in all investigative situations such as
homicide, sex crimes, robbery, white collar, and internal af-
fairs investigations, as well as pre- employment examina-
tions for background investigators. The system has also
proven itself a very reliable investigative tool for verifying
statements of witnesses, denials of suspects, and for de-
termining the validity of allegations made against police of-
ficers.

COMBAT PROVEN

The CVSA II® is the only voice stress analysis system in
the world that has been used under combat and field con-
ditions by the US military since 2002. The success of the
CVSA II® within the military is well documented. Contact
NFS for additional details.

ENDORSED BY PROFESSIONALS

Here are just a few of the comments from ranking mem-
bers of major metropolitan police departments that use the
CVSA II®: “The CVSA II® is the best thing that has hap-
pened to police work”; “The CVSA II® has proven itself to
be more reliable than any polygraph exam’; “one of the
most impressive investigative tools we’ve acquired.”

 

The CVSA II® is FAST, RELIABLE, and EASY-TO- USE. It
is light years ahead in establishing truth and successfully
closing cases.

USE CVSA II® ANYWHERE

The CVSA II® is built into a rugged, multi-purpose,
state-of-the-art notebook computer that can easily be car-
ried anywhere and has fax and email capability for direct
faxing or emailing of charts for “cold call” review by other
examiners.

 

Case 4:20-cv-00521-LPR Document 19-10 Filed 12/09/20 Page 3 of 4

 
 

CERTIFIED EXAMINERS COURSE

NITV Federal Services conducts a widely acclaimed five-
day intensive training course hosted by selected law en-
forcement agencies around the country for law enforce-
ment personnel that will be utilizing the CVSA II®.

The specialized Defense Barrier Removal interviewing and
interrogation technique and Kinesics are also taught.
These two techniques, when utilized in conjunction with the
CVSA II®, have proven invaluable in obtaining confes-
sions, as well as clearing suspects.

“| have been a certified CVSA® examiner for 10 years and
the supervisor for the CVSA® unit for the last three. | have
personally conducted over 1,300 CVSA® examinations. The
CVSA® have proven to be a valuable tool for screening appli-
cants prior to hiring them for sensitive law enforcement and
support positions. This is in addition to seeking the truth in
criminal cases. The CVSA II@ is so reliable that we now have
15 CVSA® examiners and 5 CVSA II® systems. Our agency
conducts upward of 1,000 examinations annually. This means
that examinations are being conducted continuously. The sup-
port rendered by the NFS is excellent. You are a name, not a
number to the support staff, instructors and Dr. Humble. |
highly recommend the CVSA II® and NFS to any law enforce-
ment agency interested in seeking out the truth ” - Sgt. Bill
Yamber, Orange County Sheriff’s Dept., FL

“The training for the Computer Voice Stress Analyzer® was
by far the most comprehensive training that | have attended
during my 18 years in law enforcement. The Defense Barrier
Removal Technique along with the CVSA® has proven invalu-
able in obtaining confessions and truth verification.” - Officer
Clifford W. Payne, Atlanta Police, GA, Background and
Recruitment Unit

“| have been in law enforcement for about 24 years and have
been fortunate enough to attend many interviewing and inter-
rogation schools. The CVSA® training program was by far the
most intense, educating, and most useful school that | have
attended. Earlier this year our department had several poly-
graph examiners retire and we had already learned of your
company’s excellent reputation from several other agencies.
We purchased 10 CVSA’s and trained 20 examiners and in

my opinion, the instrument and training have been one of the
greatest assets our department has ever acquired. Not only
has it helped us solve many crimes from major thefts to homi-
cides, but has also helped expose false reports from victims,
thus saving our department many man- hours of investiga-
tion.” — Det. Kent McAllister Sex Crimes Section, Metro-
politan Nashville Police Dept., Nashville, TN

“Excellent, highly professional and relevant training that has
direct application to our mission requirements. This system
has been invaluable in Iraq and Afghanistan for Special
Forces missions. | highly recommend that all US Special Op-
erations units be provided with the CVSA II® to evaluate intel-
ligence sources. Additionally, NFS’s interview and interroga-
tion techniques were found to be highly effective in obtaining
information from suspects and intelligence sources.” - US
Army Special Forces Intelligence NCO (name withheld to
protect identity)

 
Filed 12/09/20 Page 4 of 4

 

NITV Federal Services, the manufacturer and sole source of the Computer Voice Stress Analyzer II®, has
been providing training in voice stress analysis for over 30 years and is recognized throughout the world as
the leader in the field of truth verification. All our instructors are either former law enforcement professionals
with vast experience as voice stress and polygraph examiners or have extensive experience in specific
areas (Interviewing & Interrogation, Military Operations, etc.).

In selecting agents to be trained, the prospective students should be the most accomplished interviewing/

interrogators available within your organization. Although the CVSA II® can be utilized in any language, the
complexities of the course require that all international students be fluent in English.

CVSA II® TRUTH VERIFICATION CERTIFIED EXAMINERS COURSE

Course Length: 5 Days Total Hours: 52

 

History Of Lie: D@teCtiON c.cccesccsiseccesssssiccievnesnvevissoreusrecvsanerucuesexauenwscrevasssseecenveinssnnussiaavereensveueriecerssnereeecueanees 1 Hr.
From its early beginnings to the state of art today.

INSTFUMENTATION 1.0.0... .e ccc eeeeee cece ee eeneeeeceeeesseeeseeeesseeessenesseeeeeeooassseeeeeeassseeseceeasusueeenagaeeseneauseeseeaaseeesenenseeseneeseeass 6 Hrs.
The student learns this highly developed, user-friendly system to conduct perfect examinations.

PRY SION Yossi isisssivcsisssviavescenessaresnseses sen ecvenoevep ceeresueencaenereanenesananervnnsaneveseeerevarenmnnacreersseceersesnensscaneceawenttecebnneeee 3 Hrs.
A relevant overview of the body’s reaction to jeopardy. What the human body does to compensate for its
inability to either “fight” or “flight” and our ability to monitor those reactions.

Interviewing and Interrogation. .............::eccceesesseeeeeeeeeeseeeeeeeeesneeeeeeesssaneeseeesssagaeseeeeeaeseeeeeesenaaeesseseeseesaseess 13 Hrs.
Beginning with Kinesics and ending with admissions we study an art that is one of the most productive
aspects of our profession. Videotaped (known conclusion) exams are utilized as training aids.

PSY CHOI OGY wassvccccccseevenenceerniineiieemnmmanernrercenreer evens eaeewewavennanrerereeeeecereaTeaeniatee WENGE sae enednnsnssenenencconscesensnneronseparton 4 Hrs.
An overview of topics from the interaction of the physiological response to psychological stimuli, to the
psychological aspects of question formulation and it’s bearing on the extent of the subject’s reaction.

Chart Interpretation. .............:cccccssseececeeesesseeneeeesensneeeeeseessaneseesssnaaeeseseseeaneessesasssaeeesseesnssseneeeseessesssseeeeesseneess 14 Hrs.
Learning the criteria for an indication of deception is not necessarily one of the easiest aspects of truth
verification but certainly one of the most critical.

Final Analysis Confirmation Tool (FACT ®).........::csscccssssssscssesesseeesseeessesesseeesseeseneesesaeeassneseneeeussneseseeseneasenes 1 Hr.
After students have mastered Chart Interpretation, they will learn how to operate the FACT® Scoring System.

Test Construction and Question Formulation. .............cccccccssssceessseeeessseesessseeeessseeseessseeseessseesenssneeesessseeeeess 6 Hrs.
From Zone of Comparison tests to control questions, the student learns test applications and construction.

Covert Interviewing And AnalySIS..........::ccccccssseecceeeeseeeeeeeeeseeeeeeeensaeeseesesssaaaaeeeesessnaaeaeseeeaseessneeeessenesseenees 4 Hrs.
One of the most useful functions of the CVSA II®, either from recordings or over the telephone.

11400 Fortune Circle
West Palm Beach, FL 33414
Phone: (561) 798.6280 + Fax: (561) 798.1594

www.cvsat.com ° nitvfs@cvsa1.com
